Case 1:19-cr-20822-KMW Document 27 Entered on FLSD Docket 06/05/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-20822-CR-WILLIAMS/TORRES(s)


  UNITED STATES OF AMERICA

  v.

  JESUS MANUEL MENOCAL, JR.
  _______________________________/

   GOVERNMENT’S UNOPPOSED MOTION TO CONSOLIDATE INDICTMENT (DE: 3)
           AND SUPERSEDING INFORMATION (DE: 25) FOR TRIAL

         COMES NOW the United States, by and through the undersigned counsel, and

  files this unopposed motion, pursuant to Federal Rule of Criminal Procedure 13, to

  consolidate for trial the Indictment (DE: 3) and the Superseding Information (DE: 25),

  stating as follows:

         On December 12, 2019, an Indictment (DE: 3) was returned against the defendant

  charging him with two counts of violating 18 U.S.C. §242.         Count 1 charged the

  defendant with willfully depriving Victim 1 of the right, secured and protected by the

  Constitution and laws of the United States, to be free from unreasonable searches and

  seizures by a person acting under color of law, in an incident that occurred on or about

  June 13, 2015. Count 2 charged the defendant with willfully depriving Victim 2 of that

  same right, in an incident that occurred between January 1, 2015 and March 31, 2015.

  The defendant was arraigned on the Indictment on December 18, 2019 (DE: 10), and the

  case is currently set for trial beginning November 9, 2020 (DE: 20).

         After this Indictment was returned on December 12, 2019, the investigation


                                              1
Case 1:19-cr-20822-KMW Document 27 Entered on FLSD Docket 06/05/2020 Page 2 of 5




  continued into other similar allegations involving this defendant. However, while this

  investigation was continuing, the country, and this district, were hit with the

  coronavirus/COVID-19 public health emergency.           In response to this public health

  emergency, Chief Judge Moore has issued a series of Administrative Orders designed to

  respond to this unprecedented public health emergency, including two affecting the

  conduct of this continuing investigation.

         Administrative Order 2020-22, issued on March 26, 2020, ordered that “[a]ll grand

  jury sessions in the Southern District of Florida are continued until April 27, 2020, pending

  further Order of the Court.” AO 2020-22 at ¶1. Faced with the worsening public health

  crisis, on April 3, 2020, Chief Judge Moore issued Administrative Order 2020-24, which

  ordered that “[a]ll grand jury sessions in the Southern District of Florida are continued

  until July 6, 2020, pending further Order of the Court.” AO 2020-24 at ¶10. 1

         The incident that forms the basis for the charge in the Superseding Information

  occurred on May 31, 2015. As a result, the five-year statute of limitations would have

  run out on May 31, 2020. The investigation of this incident was still ongoing on April 3,

  2020, when Chief Judge Moore issued Administrative Order 2020-24.                       This

  Administrative Order, which continued all grand jury sessions until July 6, 2020, made it

  impossible for the government to present a superseding indictment containing this new

  charge to a grand jury in the Southern District prior to the expiration of the statute of

  limitations.



  1 Subsequently, on May 31, 2020, Chief Judge Moore issued Administrative Order 2020-
  33, continuing all jury trials and grand jury sessions until August 31, 2020. AO 2020-33
  at ¶¶6, 14.

                                               2
Case 1:19-cr-20822-KMW Document 27 Entered on FLSD Docket 06/05/2020 Page 3 of 5




         The Superseding Information (DE: 25), filed on May 27, 2020, charged the

  defendant with willfully depriving Victim 3 of the right, secured and protected by the

  Constitution and laws of the United States, to be free from unreasonable searches and

  seizures by a person acting under color of law, during the incident that occurred on May

  31, 2015. Because this new charge, unlike those in the Indictment, is charged as a

  misdemeanor violation of 18 U.S.C. §242, with a maximum penalty of up to one year in

  prison, Rules 7(a)(2) and 58(b)(1) of the Federal Rules of Criminal Procedure allow the

  government to proceed by Information without the consent of the defendant.

         Pursuant to Rule 13 of the Federal Rules of Criminal Procedure, “[t]he court may

  order that separate cases be tried together as though brought in a single indictment or

  information if all offenses and all defendants could have been joined in a single indictment

  or information.” That is the case here, where both the two charges in the Indictment and

  the one charge in the Superseding Information allege the same type of criminal conduct

  by the defendant, simply involving three different victims on three different days. As

  such, but for the intervention of the COVID-19 public health emergency and

  Administrative Orders 2020-22 and 2020-24, all three charges could properly have been

  joined in one Superseding Indictment. See F.R.Cr.P 8(a) (“indictment or information may

  charge a defendant in separate counts with 2 or more offenses if the offenses charged --

  whether felonies or misdemeanors or both -- are of the same or similar character . . . “).

         Consolidation of these charges for trial is not only permissible under the rules, but

  also is appropriate based on the facts and circumstances of this case. Consolidation will

  promote judicial efficiency and the most effective use of Court and jury resources, an



                                               3
Case 1:19-cr-20822-KMW Document 27 Entered on FLSD Docket 06/05/2020 Page 4 of 5




  enhanced concern in light of the districtwide continuance of all jury trials due to the

  COVID-19 public health emergency.         Essentially identical evidence regarding the

  practices, training, policies, and procedures of the Hialeah Police Department will need

  to be presented in both trials if the Indictment and Superseding Information are not

  consolidated. In addition, in separate trials, the government would seek to offer evidence

  regarding the incident or incidents not on trial, pursuant to Rules 404(b) and 413 of the

  Federal Rules of Evidence.

        The undersigned has discussed this matter with counsel for the defendant, Michael

  Grieco, Esq., and he has indicated that the defendant has no objection to this motion to

  consolidate.

                            (Remainder of page intentionally left blank)




                                              4
Case 1:19-cr-20822-KMW Document 27 Entered on FLSD Docket 06/05/2020 Page 5 of 5




         WHEREFORE, for the reasons set forth herein, it is respectfully requested that this

  unopposed motion be granted, and that the Indictment (DE: 3) and Superseding

  Information (DE: 25) be consolidated for trial.

                                                    Respectfully Submitted,

  ARIANA FAJARDO ORSHAN                              ERIC S. DREIBAND
  UNITED STATES ATTORNEY                             ASSISTANT ATTORNEY GENERAL
                                                     U.S. DEPARTMENT OF JUSTICE
                                                     CIVIL RIGHTS DIVISION


  s/ Edward N. Stamm                                  s/ Samantha Trepel
  Edward N. Stamm                                    Samantha Trepel
  FL Bar No. 373826                                  Court ID No. A5501689
  Assistant United States Attorney                   Special Litigation Counsel
  United States Attorney’s Office                    Civil Rights Division
  Southern District of Florida                       U.S. Department of Justice
  99 NE 4th Street                                   950 Pennsylvania Ave., NW
  Miami, FL 33132                                    Washington, DC 20530
  Tel: (305) 961-9164                                Tel: (202) 305-3204
  Fax: (305) 530-7087                                Fax: (202) 514-8336
  edward.stamm@usdoj.gov                             samantha.trepel@usdoj.gov


  s/ Ilham Hosseini
  Ilham Hosseini
  Court ID No. A5501904
  Assistant United States Attorney
  United States Attorney’s Office
  Southern District of Florida
  99 NE 4th Street
  Miami, FL 33132
  Tel: (305) 961-9297
  Fax: (305) 530-7087
  ilham.hosseini@usdoj.gov




                                               5
